

115 HR 3379 IH: Enhancing Advancement, Reducing Noncompliance, and Improving Trust Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3379IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mr. Coffman (for himself, Mr. Cicilline, Mr. Faso, and Mr. Takano) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for an increase in the earned income tax
			 credit for individuals with no qualifying children, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Advancement, Reducing Noncompliance, and Improving Trust Act or the EARN IT Act. 2.Increase in earned income credit for individuals with no qualifying children (a)PercentagesThe table in section 32(b)(1) of the Internal Revenue Code of 1986 is amended by striking 7.65 both places it appears and inserting 15.3.
 (b)Earned income and phaseout amountsThe table in section 32(b)(2) of such Code is amended— (1)by striking $4,220 and inserting $6,570; and
 (2)by striking $5,280 and inserting $11,500. (c)Reduction in minimum ageSection 32(c)(1)(A)(ii)(II) of such Code is amended by striking age 25 and inserting age 21.
 (d)Inflation adjustmentsSection 32(j)(1)(B) of such Code is amended— (1)in clause (i) by inserting except as provided in clause (iii), before in the case of;
 (2)by striking and at the end of clause (i); (3)by striking the period at the end of clause (ii) and inserting , and; and
 (4)by adding after clause (ii) the following:  (iii)in the case of the $6,570 and the $11,500 amounts in subsection (b)(2)(B), by substituting “calendar year 2017” for “calendar year 1992” in subparagraph (B) of such section 1..
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 3.Certification of child residency (a)In generalSection 32(c)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (E)Residency certification requirementA qualifying child shall not be taken into account under subsection (b) unless the taxpayer includes on the return of tax for the taxable year a certification of the same principal place of abode as the taxpayer with respect to whom the determination under section 152(c)(1)(B) is made. Such certification shall be supported by proof, such as letters, records, or affidavits, in a manner substantially similar to the procedures for tax years 2003 to 2005 of a similar requirement that the Secretary used for the study entitled IRS Earned Income Tax Credit (EITC) Initiatives—Report on Qualifying Child Residency Certification, Filing Status, and Automated Underreporter Tests (2008)..
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2017.
			4.Social security number required to claim additional child tax credit
 (a)In generalSection 24(e)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following: No increase in credits shall be allowed under subpart C by reason of subsection (d) of this section with respect to any qualifying child for whom the taxpayer fails to include a valid social security number on such return.
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2017.
			5.Expansion of disallowance period for taxpayers who improperly claim EITC based on reckless or
			 intentional disregard of the rules
 (a)In generalSection 32(k)(1)(B)(ii) of such Code is amended by striking 2 taxable years and inserting 5 taxable years. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
			